Citation Nr: 1223018	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  01-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for residuals of compression fracture at T11, T12.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1980 to October 1984.  These matters are before the Board of Veterans' Appeals (Board) on July 2009 remand from the United States Court of Appeals for Veterans Claims (Court) for compliance with instructions in a July 2009 dated Joint Motion for Partial Remand by the parties.  The case was originally before the Board on appeal from an August 2000 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for compression fracture of T11 and T12, rated 20 percent, and denied TDIU.  In December 2005, the Board denied a rating in excess of 20 percent for compression fracture of T11 and T12 and TDIU.  The Veteran appealed that decision to the Court.  In March 2006, the Court endorsed an earlier Joint Motion for Remand by the parties, vacated the Board's December 2005 decision, and remanded these matters for action consistent with the Joint Motion.  In July 2006, the Board again denied the Veteran's claims.  He appealed that decision to the Court.  In April 2008, the Court endorsed another Joint Motion by the parties to vacate the Board's July 2006 decision, and remanded these matters for action consistent with the Joint Motion.

Following the Court's April 2008 remand, the case was reassigned to the undersigned (because the December 2005 and July 2006 Board decisions were decided by a Veterans Law Judge who is no longer with the Board).  In March 2010, the Board remanded these matters for action consistent with the Joint Motion.  

The appeal is REMANDED to the VARO.  VA will notify the appellant if further action is required.


REMAND

In October 2011, the Veteran's attorney submitted a request for an extension of the response time to reply to the October 2011 supplemental statement of the case (SSOC) in order to obtain and review copies of recent VA treatment records and VA medical examinations dated November 3, 2010, and June 13, 2011, as they were relied on by the RO to deny the claims and copies had not been provided to the Veteran or his attorney.  The attorney specifically requested that the case not be forwarded to the Board until the extension period had lapsed.  

In December 2011, the Veteran's attorney submitted another request as they had not received the requested documents.  The correspondence noted that "[w]e cannot adequately respond [to] the October 2011 SSOC without reviewing the evidence the decision relied on.  Therefore, the Regional Office should take no further action until we have received the requested information and had a reasonable opportunity to respond to it."  The attorney again requested an extension of time and again requested that the case not be forwarded to the Board until the extension period had lapsed.  A January 2, 2012 letter from the Veteran's attorney again requested the documents.

A January 12, 2012, response from the RO to the Veteran's attorney indicated that copies of the requested VA treatment records were enclosed but that "[t]he VA Medical Examination Addendum's dated November 3, 2010 and June 13, 2011 were not found in the VA Claims File.  We are unable to comply with your request for copies of those records."

Another request by the Veteran's attorney for the same documents is dated January 19, 2012, and presumably was mailed prior to the receipt of the January 12, 2012, correspondence from the RO.  Correspondence from the Veteran dated March 13, 2012, requested "all medical records from my VA file" and a March 15, 2012, letter from the RO indicated that a copy of the information he had requested was enclosed.  It seems clear from the record, however, that the Veteran's attorney has not received copies of the November 3, 2010, and June 13, 2011 addenda, and the Veteran has not at yet responded to the October 2011 SSOC.  

A review of the second volume of the claims file reveals a document identified as a "spine exam" with an "examination date" of November 3, 2010.  Under "examination results" in the body of the document is the heading "ADDENDUM" and the examiner explains "[t]his is an addendum to a previous evaluation by me dated July 22, 2010.  Volume II of the claims folder also includes a document identified as a "spine exam" with an "examination date" of June 13, 2011 which was prepared by the same physician (who performed the July 22, 2010 examination and authored the November 3, 2010 addendum) and responds further to the opinions requested in the March 2010 Board remand.

The Veteran's attorney has indicated in correspondence to the Board dated May 16, 2012, that the Veteran is developing further evidence in support of his claim and has requested a delay in the Board's adjudication of the case.  The fact remains that the record is devoid of a showing that the Veteran's attorney's Freedom of Information Act (FOIA) request with respect to the November 3, 2010, and June 13, 2011 addenda has been completed to date.  To avoid any due process violation, the Board finds that a remand is warranted so the RO can fulfill the Veteran's attorney's FOIA request and allow him an adequate opportunity to respond after the receipt of such documents.  See Young v. Shinseki, 22 Vet. App. 461, 474 (2009).  This will also provide the Veteran the additional time (sought by his attorney in May 2012) he requests to develop additional evidence in support of his claim prior to the Board's adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the Veteran's attorney's January 19, 2012 FOIA request and provide him with copies of the November 3, 2010, and June 13, 2011 addenda.  The Veteran and his representative should have the opportunity to respond (including any time extensions requested for which good cause is given).

2.  The RO should then review the record, arrange for any further development suggested by the Veteran's and his attorney's response, and then readjudicate the matters on appeal (to encompass the response by the Veteran/his attorney).  If the claims remain denied upon readjudication, the RO should issue an appropriate SSOC, and again afford the Veteran and his attorney appropriate opportunity to respond.   The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the r matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

